DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending.  

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/16/2020 and 06/22/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information referred to therein has been considered by the examiner.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The full scope of the independent claims 1, 8 and 15 reasonably includes an abstract idea of a mathematical relationship or formula and/or practicing the invention as a mental process, in that the claim(s) does/do not require particular machine implementation.  A mathematical relationship/formula or mental process is ineligible for patent protection under 35 USC 101 (e.g., “mental steps … does not constitute a patentable ‘process’” and “phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work” – Gottschalk v. Benson).  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite steps that are directed to a useful application and that fall outside the realm of an abstract idea. Generic machine implementation of an abstract idea is not "significantly more". Each of the dependent claims 2-7, 9-14 and 16-20 does not require particular machine implementation and/or does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.   

Claims 1, 8 and 15 each recites the limitation of “fixing parameters of layers of the ML model and re-training of the ML model”, which doesn’t seem to make sense. How can the ML model be re-trained without changing the parameters? Please clarify. 

Claim(s) not mentioned specifically is/are dependent on indefinite antecedent claims.

Allowable Subject Matter
Claims 1-20 are not rejected over the prior art of record. These claims may be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) and the 101 rejection set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter.
In the context of the claimed invention as a whole, prior art of record fails to teach or render obvious all the independent claims 1, 8 and 15 which recites specific details of a procedure for training a machine learning (ML) model, including using the modified focal loss function to enhance reliability of the ML model, calibrating a confidence of the ML model using temperature scaling, and generating a threshold-to-accuracy mapping for the ML model. 
The Mukhoti paper listed in IDS ("The Intriguing Effects of Focal Loss on the Calibration of Deep Neural Networks.", 2019) is most relevant. Mukhoti discloses training and calibrating Deep Neural Networks (DNN) based on focal loss function and temperature scaling. 

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-5363.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LI LIU/Primary Examiner, Art Unit 2666